Citation Nr: 1720287	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for right testicular pain, hydroceles.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

4. Entitlement to service connection for a left ankle disability, to include as due to service-connected right ankle arthritis.

5. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The San Diego, California RO subsequently acquired jurisdiction.

In August 2011, the Veteran filed service connection claim for "anxiety."  Because the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by the description of the claim, reported symptoms, and other information of record, the Board has characterized the claim broadly to include any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App.1 (2009).

By filings of June 2013 and April 2015, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

In September 2015, the Board remanded this matter for further evidentiary development.

The Veteran perfected his appeal as to right testicular pain by the filing of a VA Form 9 in June 2013.  In March 2014, the Veteran "clarified" before the RO that his claim relating to right testicular pain was "supposed to be for the [left] not right."  See March 2014 report of telephonic conference.  Pursuant to 38 C.F.R. § 20.204, an appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or an authorized representative.  A withdrawal is effective upon receipt, and the withdrawal of an appeal on the record at a hearing need not be in writing.  A withdrawal of a claim must be explicit, unambiguous, and done with the claimant's full understanding of the consequences of the action.  See DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Veteran's telephonic clarification of March 2014 was ambiguous and therefore not an effective withdrawal of the appeal of the right testicle claim.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996) (quoting EF v. Derwinski, 1 Vet. App. 324, 326 (1991)).

An October 2016 rating decision granted service connection for left testicular pain, hydroceles (claimed as right testicular pain).  The rating decision informed the Veteran, "[t]his decision is ancillary to the issue on appeal.  It is regarded as inextricably intertwined with the appellate issue decided herein."  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning any "downstream" issue, such as the compensation level assigned for the disability or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed an NOD with respect to the grant of service connection for left testicular pain, hydroceles.  Accordingly, that issue is not before the Board.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for right testicular pain, hydroceles, for an acquired psychiatric disability, and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A thoracic muscle strain was first manifest during service.

2.  A lateral collateral ligament sprain of the left ankle was not manifest in service and is not attributable to service.

3.  A lateral collateral ligament sprain of the left ankle was not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A thoracic muscle strain was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A lateral collateral ligament sprain of the left ankle was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A lateral collateral ligament sprain of the left ankle was not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by letters of August 2011 and March 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).

The evidence of record includes the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, statements of the Veteran, and lay statements.  The Veteran underwent VA examinations for his back in July 2013 and June 2014, and for his ankles in May 2013, June 2014, and October 2016.  The examination reports are adequate as they reflect that the examiners examined the Veteran, reviewed his medical history and claims folder, documented his current disorders, and offered a rationale for any medical opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, the RO substantially complied with the Board's remand instructions of September 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Veteran was notified as to secondary service connection, the RO sought to secure any outstanding personnel and treatment records, and the Veteran was scheduled for VA examinations concerning the left ankle, hearing loss, genitourinary disorders, and psychiatric disorders.  Thereafter the claims were readjudicated, and a supplemental statement of the case (SSOC) was issued in February 2017.

The Merits of the Service Connection Claims

Generally, service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis and psychoses, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

A Back Disability

Veteran filed service connection claim for "back condition" in August 2011.  The Veteran has "thoracic muscle strain" as a current disability.  See VA examination of July 2013.

The Veteran reports that his mid-back pain began during service and has been "on/off through the years and frequent as he gets older."  See July 2013 VA examination report.  He states that, during his Army service from 1995 through 1999, he "began having back pain due to the workload" but never sought medical treatment during service.  As a radio operator with a mechanized infantry unit, he was required to jump in and out of personnel carriers carrying 60 pounds.  He was also "constantly tossed around" in vehicles and occasionally "slammed into the metal seat of the vehicle."  See Veteran's statement of February 2012.  He also reports in-service back injury due to actions such as carrying weapons and heavy equipment and sleeping in a cot on the ground.  He maintains that the back problem that he incurred during service has continued to the present.  See Veteran's statement of August 2011.

The Veteran's service treatment records do not document back symptoms or treatment.  VA was unable to obtain the Veteran's complete service treatment records, including his separation examination.  The Veteran states that he was not given a separation examination.  See January 2012 report of general information.  When, as here, at least some service records cannot be located through no fault of the claimant, the Board's obligation to discuss and evaluate the evidence is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Upon private examination in September 1999 (before the Veteran's separation from service in December 1999), the Veteran answered "no" when asked if he had back pain or injury or joint pain, swelling, or injury.  The spine was found to be normal upon examination.  See September 1999 private medical record.

The record does not show, nor does the Veteran contend, that his claimed disability is due to combat.  Therefore 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d), relating to evidence of in-service incurrence of a disease or injury of a combat veteran, are inapplicable.

The Veteran's wife reports that during service the Veteran complained to her of his back pain.  See February 2012 statement of Veteran's wife.  The Veteran's mother reports that the Veteran never complained of back pain prior to his military service.  See February 2012 statement of Veteran's mother.  The Veteran's brother reports that the Veteran told him that, after being attached to a mechanized infantry unit and having to jump off tanks during service, "his back has never been the same."  See February 2012 statement of Veteran's brother.

The July 2013 VA examiner diagnosed thoracic muscular strain and did not offer a nexus opinion.

The Veteran underwent a VA examination for his back in June 2014.  The report notes a 1997 (during service) diagnosis of "lumbosacral strain" but also states that "the only record of the Veteran's back injury during service is a personal history, stated on a disability benefits rating appeal on 08/30/12."  The Veteran told the examiner that he developed a chronic low back condition from unloading supplies from a Humvee in 1997 and has seen a chiropractor for his condition since then.  Upon examination, the Veteran was found to have limited range of motion of his back.  He had no signs or symptoms due to radiculopathy.  Imaging studies were normal, with no arthritis or vertebral fracture found.

In the opinion of the June 2014 examiner, "it is at least as likely as not that the Veteran's current back condition is the result of his back injury during service or sustained by a lifting injury while unloading heavy supplies" during service.  The stated rationale was, in part:  "Records were reviewed, and the only record of the Veteran's back injury during service is a personal history, stated on a disability benefits rating appeal on 08/30/12.  Considering the evidence, the Veteran's current back condition is related to his lifting injury during military service."

There is no contrary medical opinion of record with respect to a relationship between the Veteran's back disability and service.  Upon consideration of all the evidence, service connection is warranted.

A Left Ankle Disability

In July 2011, the Veteran filed a service-connection claim for a "left ankle condition."  He seeks service connection on a secondary basis as related to his service-connected right ankle arthritis.  He maintains that his right ankle disability has put more stress on my left ankle and caused left-ankle swelling.  He states, "I favor my right ankle.  I put more work load on my left ankle at times especially when I run."  See Veteran's statement of August 2011.

The Veteran has a lateral collateral ligament sprain of the left ankle.  See October 2016 VA examination report.

The Veteran's service treatment records do not show symptoms or treatment relating to the left ankle.  The Veteran states that he "rolled both ankles at various times" during service but did not seek medical care for the right ankle during service.  See October 2016 VA examination report.  A service treatment record of September 1997 documents a diagnosis of a right ankle sprain caused by twisting the ankle on stairs.  VA was unable to obtain the Veteran's complete service treatment records, including his separation examination.  The Veteran states that he was not given a separation examination.  See January 2012 report of general information.  When, as here, at least some service records cannot be located through no fault of the claimant, the Board's obligation to discuss and evaluate the evidence is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The record does not show, nor does the Veteran contend, that his claimed disability is due to combat.  Therefore 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), relating to evidence of in-service incurrence of a disease or injury of a combat veteran, are inapplicable.

The Veteran has been granted service connection for right ankle arthritis.  See September 2014 rating decision.

Upon private examination in September 1999 (approximately three months before the Veteran's separation from service in December 1999), the Veteran answered "no" when asked whether he had experienced ankle or feet swelling, leg pains, or joint pain.  He described his current level of physical exercise activity as "high," consisting of five one-hour exercise sessions per week.  His feet and lower extremities were found to be normal.  See September 1999 private medical record.

The Veteran underwent VA examinations for ankle conditions in May 2013 and June 2014.  Left ankle flexion and extension were normal, and there was no left-ankle pain upon palpation.  There was no pain in weight-bearing, nor was there left ankle instability.  Imaging studies of the left ankle were normal.  No left ankle symptoms were reported during the May 2013 and June 2014 examinations.  No nexus opinion was provided with respect to the left ankle.  See May 2013 and June 2014 VA examination reports.
The Veteran underwent a VA examination for the ankles in October 2016.  The Veteran told the examiner, "I rolled both ankles at various times while I was in the military and have done so every couple of years since then."  The examiner noted the history of the Veteran's injury to his right ankle during service.  Also noted was the Veteran's contention that he favors his right ankle to avoid pain.

Upon examination, there was normal range of motion, no evidence of pain on weight-bearing, and no osteoarthritis shown by imaging.  According to the examiner, the left ankle imaging showed very mild remote posttraumatic changes at the medial malleolus, which indicated "prior left ankle sprains, the dates of which are not known, but are consistent with the Veteran's reports of having 'rolled' his left ankle in the past.  See October 2016 VA examination report.

In the VA examiner's opinion, the Veteran's history is compatible with recurrent mild sprains of his left ankle, and the disability is not secondary to favoring the right ankle for which he is service-connected.  The examiner stated that he Veteran's left ankle disability is not at least as likely as not proximately due to, or the result of, the right ankle sprain.  While acknowledging the Veteran's view that the symptoms in his left ankle are due to his favoring the right ankle because it hurts to run or walk on the foot, the examiner found no supporting clinical basis for the Veteran's contention.  The examiner reasoned that the Veteran's own history is that he has "rolled" the left ankle on several occasions, including while playing soccer post-service.  The examiner further noted that no care for a left ankle injury is documented in the service treatment records, and that imaging of the left ankle shows that the Veteran indeed has had significant "rolling of the left ankle."   On this basis, the examiner determined that the Veteran's left ankle disability is less likely as not proximately due to, or the result of, the right ankle sprain.

No medical opinion of record links the Veteran's current left ankle disability to an in-service injury or disease or to his service-connected disability of the right ankle.  The Veteran, as a layperson, is competent to provide evidence as to matters not requiring specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to report his experienced symptoms, he is not competent to determine the cause of his right ankle disability.  Here, there are no Jandreau exceptions in regard to the secondary service-connection issue.  To the extent that the Veteran looks to his own assertions as a positive nexus opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  As the Veteran's testimony on the point is not competent, there is no need to consider its credibility.

Arthritis is one of the listed chronic diseases for which a presumption of service connection may apply.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran does not have arthritis of the left ankle, establishment of service connection based on chronicity or a continuity of symptomatology is not warranted as to this claim.

The only competent evidence of record is negative as to the nexus issue.  A preponderance of the evidence is against the claim, and service connection is not warranted.   See 38 U.S.C.A. § 5107 (2016).


ORDER

Service connection for a back disability is granted.

Service connection for a left ankle disability is denied.



REMAND

Right Testicular Pain, Hydroceles

In July 2011, the Veteran filed a service-connection claim for "right testicle (enlarged)."  Following denial of the claim in August 2012 and perfection of an appeal in June 2013, the Veteran informed the RO in March 2014 that his claim relating to right testicular pain was supposed to be for the left testicle.  See March 2014 report of RO telephonic conference.  The issue of entitlement to service connection for "right testicular pain, hydroceles" has not been withdrawn and remains on appeal before the Board.  An October 2016 rating decision granted service connection for "left testicular pain, hydroceles (claimed as right testicular pain)."

The Veteran reports, "My right testicle is still enlarged which is clearly [illegible] and which was documented."  See Veteran's statement of August 2011.  He stated in October 2012 that he continued to have inflammation and pain in his right testicle and that the disorder began during service.  See notice of disagreement of October 2012.

The Veteran has bilateral hydroceles and bilateral epididymitis.  See August 2013 record of Dr. T. A.; August 2013 VA examination report.  Nonspecific orchitis has also been assessed.  See August 2013 record of Dr. T. A.

The Veteran underwent a VA examination for male reproductive organ conditions in August 2013.  Bilateral hydroceles, with the left being larger than the right, were diagnosed as an abnormality of the testes.  Bilateral epididymitis was also noted.  The examiner did not provide a nexus opinion.

The Veteran underwent a VA examination in June 2014 as to male reproductive system conditions.  The Veteran was found to have slight enlargement of the right testicle.  The epididymis was normal.  The examiner did not offer a nexus opinion concerning the right testicle.
The Veteran underwent a VA examination for male reproductive system conditions in October 2016.  It was noted that testicular ultrasounds of 2010 and 2013 demonstrated small, bilateral hydroceles and that, in 2013, there was a large left testicular volume compared to the right.  Upon examination, the Veteran's right testicle was "normal in all aspects."  The epididymis was normal.  The Veteran was determined to have "mild, recurrent, bilateral testalgia, L>R, as well as small hydroceles."  The examiner explained that the volume of the left testicle is greater than that of the right due to a palpable hydrocele on the left, while the right has no palpable lesions.  The scrotal contents were otherwise normal on physical examination.

The October 2016 examiner provided a positive nexus opinion with respect to the left hydrocele.  The Veteran has been granted service connection for that disability.  See October 2016 rating decision.

The October 2016 examiner determined that the hydrocele in the right testicle is unrelated to any in-service occurrence, including the left testicular orchitis noted during service in 1996.  The examiner reasoned that, while the Veteran's symptoms "were temporally related to his striking himself with a cot while breaking camp, unless the cot struck his genitals, which the Veteran denies happened, there is no apparent connection between the cot-related injury and the testicular condition treated as orchitis in 1996/97."

The October 2016 examiner did not offer an opinion as to whether the Veteran's right epididymitis and nonspecific orchitis diagnosed during the claim period in August 2013 by Dr. T. A is related to service.  The requirement of a "current" disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal, and service connection may be awarded even though a disability resolves itself prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA has a duty to develop all theories of entitlement to service connection.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for proper appellate decision, the Board must remand the case to the agency of original jurisdiction, specifying the action to be undertaken.  See 38 C.F.R. § 19.9 (2016).  In this case, because the evidence of record is insufficient to decide the appeal, a remand for a supplemental VA medical opinion is needed.

An Acquired Psychiatric Disability,

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, because the Board's remand instructions of September 2015 have not been complied with in full with respect to the Veteran's claim of service connection for an acquired psychiatric disability, the Board will remand for the development specified below.

The Veteran filed service connection claim for "anxiety" in August 2011.  The Veteran states that his anxiety began during service.  See Veteran's statement of February 2012.  The Veteran has been diagnosed with unspecified or generalized anxiety disorder.  See October 2016 VA examination report; August 2013 record of Dr. A. C.; August 2013 record of Dr. T. A.  A counseling record of April 2012 also indicates "DSM-IV diagnosis: Axis I V61.1 partner relational problem."

A private treatment record states, "[h]istory of present illness: Patient also has note anxiety, on/off and worsening since 1999, during his military service which was in for four years."  See August 2011 record of Dr. S. R.  Dr. S. R. does not appear to be making a medical finding of a nexus, but rather to be merely documenting the Veteran's account of the history of his symptoms.  To the extent that the statement might be construed as a nexus opinion, it would be of no probative value in itself, being based entirely on the Veteran's reporting.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value).

The Veteran underwent a VA examination for mental disorders in October 2016.  The examiner noted the Veteran's account of having "had difficulty adjusting to the military (had trouble getting used to being yelled at, the harsh disciplinary style in the military)."  The Veteran told the examiner that his marriage is fairly solid, with "ups and downs" over the years.  The examiner noted the Veteran's report of experiencing transient, moderate symptoms of anxiety since his discharge from the Army.  Following his separation from service, he has worked as a border patrol agent.  He states that his job is "okay" and "pays the bills."  He reported that he thinks he is good at what he does but has been passed over for promotion multiple times based on test scores and supervisor/peer recommendations.

The October 2016 examiner determined that the Veteran currently meets the DSM-5 criteria for a diagnosis of unspecified anxiety disorder.  In the examiner's opinion, the disorder "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The stated basis for the opinion, in part, was that, while the Veteran states that his anxiety first developed during his military service, he reported to the examiner that he did not feel that he had any mental health problems during his service in the Army and that he began to believe that his anxiety might be due to service only after family members began telling him that his personality had changed following his discharge from the Army).  The examiner's rationale also cited non-service-connected triggering factors such as the stress of transitioning back into civilian life after the military, job-related stress in work as a border patrol agent, and marital conflict.  The examiner further found significance in the fact that the Veteran did not report or receive treatment for anxiety or any other mental health problem during his military service and did not seek or receive any mental health treatment "until 11 or 12 years after his discharge from the Army."  For these reasons, the examiner was unable to associate the Veteran's current anxiety in any way with his military service without "resort to mere speculation."

The Board's September 2015 remand instructions required the VA examiner to "address the nature and etiology of any psychiatric disability present during the period of the claim."  The Veteran filed his claim in July 2011.  The October 2016 VA examiner did not provide a nexus opinion as to the "partner relational problem" diagnosed in April 2012.  Regardless of whether she herself diagnosed a partner relational problem, the examiner was asked by the Board to provide a nexus opinion as to "any psychiatric disability identified" based on the review of the Veteran's pertinent history and examination results.  The requirement of a "current" disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal, and service connection may be awarded even though a disability resolves itself prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the issue with be remanded for an addendum opinion with respect to the Veteran's diagnosed partner relational problem.

Bilateral Hearing Loss

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, because the Board's remand instructions of September 2015 have not been complied with in full with respect to the Veteran's claim of service connection for bilateral hearing loss, the Board will remand for the development specified below.

The Board's September 2015 remand instructions stated that the VA otolaryngologist examining the Veteran on remand with respect to hearing loss "should consider recent research addressing delayed impacts of noise exposures on hearing. See, e.g., S. Kujawa, M. Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, 29 J. Neurosci. 45 (2009)."  Contrary to the Board's remand, the VA audiological reports prepared in October 2016 and January 2017 do not indicate consideration of recent research addressing delayed impacts of noise exposures on hearing.


Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a qualified VA doctor for an addendum opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any diagnosed epididymitis and/or orchitis of the Veteran's right testicle since the Veteran's filing of his claim in July 2011 is related to his active-duty service.  An additional examination of the Veteran shall be ordered if deemed necessary by the doctor.  The claims folder must be made available to the doctor for review.

All opinions provided must be explained, and a rationale for any conclusion reached should be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Refer the Veteran's claims folder to a VA psychiatrist or psychologist to address the nature and etiology of the "partner relational problem" with which the Veteran was diagnosed in a counseling record of April 2012.  An additional examination of the Veteran shall be ordered if deemed necessary.  The claims folder must be made available to the doctor for review.

Based on a review of the Veteran's pertinent history, the reviewer should state an opinion as to whether there is a 50 percent or better probability that the partner relational problem identified in 2012 developed in service or is otherwise causally related to service.
All opinions provided must be explained, and a rationale for any conclusion reached should be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board

3. Refer the Veteran's claims folder to a VA otolaryngologist for an addendum opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any hearing loss of the Veteran found since the filing of his claim in July 2011 is related to active-duty service, including conceded in-service noise exposure.  An additional examination of the Veteran shall be ordered if deemed necessary by the doctor.  The claims folder must be made available to the doctor for review.

The reviewing doctor should evaluate whether there is a medically sound basis for attributing the Veteran's hearing disability to noise exposure during service.  The reviewer is asked to explain the significance of the absence or presence of threshold shifts in hearing and the severity of any such shifts in regard to the likelihood that military noise exposure caused permanent hearing damage.

The reviewer must consider recent research addressing delayed impacts of noise exposures on hearing.  See, e.g., S. Kujawa, M. Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, 29 J. Neurosci. 45 (2009).

All opinions provided must be explained, and a rationale for any conclusion reached should be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Thereafter, readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


